Matter of Radin v Thompson (2015 NY Slip Op 08983)





Matter of Radin v Thompson


2015 NY Slip Op 08983


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16360 250824/15 -5392

[*1] In re Lidya Radin, [M-4692] & Petitioner, M-3524 &
vHon. Kenneth L. Thompson, Jr., etc., et al., Respondents.


Lidya Radin, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for Hon. Kenneth L. Thompson, Jr., respondent.
Agulnick & Gogel, LLC, Great Neck (William A. Gogel of counsel), for William Gogel, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
M-3524 &
M-5392  Lidya Radin v Hon. Kenneth L.
Thompson, J., et al. 
Motions to intervene, and all other
requested relief, denied.
ENTERED: DECEMBER 8, 2015
CLERK